UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 Commission File No. 0-18370 MFRI, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3922969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7720 N. Lehigh Avenue,Niles, Illinois (Address of principal executive offices) (Zip Code) (847) 966-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x On September 7, 2010, there were 6,839,483 shares of the registrant’s common stock outstanding. MFRI, Inc. TABLE OF CONTENTS Item Page Part I Financial Information 1. Financial Statements Condensed Consolidated Statements of Operations for the Three and Six Months Ended July 31, 2010 and 2009 1 Condensed Consolidated Balance Sheets as of July 31, 2010 and January 31, 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 3. Quantitative and Qualitative Disclosures About Market Risk 15 4. Controls and Procedures 15 Part II Other Information 6. Exhibits 15 Signatures 16 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MFRI, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share information) Three Months Ended July 31, Six Months Ended July 31, Net sales $ Cost of sales Gross profit Operating expenses General and administrative expenses Selling expenses Total operating expenses Income from operations Loss from joint ventures 24 Interest expense, net Income before income taxes Income tax benefit ) Net income $ Weighted average number of common shares outstanding Basic Diluted Earnings per share Basic $ Diluted See accompanying notes to condensed consolidated financial statements. 1 MFRI, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) July 31, 2010 Unaudited January 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, less allowance for doubtful accounts of $368 at July 31, 2010 and $379 at January 31, 2010 Inventories, net Prepaid expenses and other current assets Costs and estimated earnings in excess of billings on uncompleted contracts Deferred tax assets - current Income tax receivable Total current assets Property, plant and equipment, net of accumulated depreciation Other assets Deferred tax assets – long-term Note receivable from joint venture Cash surrender value of deferred compensation plan Investments in joint ventures Patents, net of accumulated amortization Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade accounts payable $ $ Commissions and management incentives payable Current maturities of long-term debt Accrued compensation and payroll taxes Other accrued liabilities Customers' deposits Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Long-term liabilities Long-term debt, less current maturities Deferred compensation liabilities Other long-term liabilities Total long-term liabilities Stockholders’ equity Common stock, $.01 par value, authorized 50,000 shares; 6,839 issued and outstanding at July 31, 2010 and 6,836 issued and outstanding at January 31, 2010 68 68 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 MFRI, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July 31, (In thousands) Operating activities Netincome $ $ Adjustments to reconcile netincome to net cash flows (used in) provided by operating activities Depreciation and amortization Deferred tax benefit ) ) Stock-based compensation expense Cash surrender value of deferred compensation plan ) ) Loss from joint ventures Loss on sale of fixed assets 48 0 Changes in operating assets and liabilities Accounts receivable, net ) Accounts payable ) Accrued compensation and payroll taxes ) ) Income taxes receivable and payable ) Prepaid expenses and other current assets ) ) Inventories ) Other assets and liabilities Customers' deposits ) ) Net cash (used in) provided by operating activities ) Investing activities Additions to property, plant and equipment ) ) Proceeds from sales of property and equipment 18 0 Net cash used in investing activities ) ) Financing activities Borrowings Payment of debt ) ) Net borrowings (payment) ) Increase (decrease) in drafts payable ) Payment on capitalized lease obligations ) ) Tax benefit of stock options exercised 4 5 Stock options exercised 6 15 Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ Supplemental cash flow information Cash paid for Interest $ $ Income taxes (refund) paid, net ) See accompanying notes to condensed consolidated financial statements. 3 MFRI, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) JULY 31, 2010 (Tabular amounts presented in thousands, except per share amounts) 1. Basis of presentation.The interim condensed consolidated financial statements of MFRI, Inc. and subsidiaries (the “Company”) are unaudited, but include all adjustments which the Company’s management considers necessary to present fairly the financial position and results of operations for the periods presented.These adjustments consist of normal recurring adjustments.Certain information and footnote disclosures have been condensed or omitted pursuant to Securities and Exchange Commission rules and regulations.The consolidated balance sheet as of January 31, 2010 has been derived from the audited consolidated balance sheet as of that date.The results of operations for any interim period are not necessarily indicative of future or annual results.Interim financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s latest Annual Report on Form 10-K.Reclassifications have been made in prior year financial statements to conform to the current year presentation.The Company’s fiscal year ends on January 31.Years and balances described as 2010 and 2009 are for the six months ended July 31, 2010 and 2009, respectively. 2. Business Segment reporting.The Company has three reportable segments.The piping systems business engineers, designs, manufactures and sells specialty piping systems and leak detection and location systems.The filtration products business manufactures and sells a wide variety of filter elements for air filtration and particulate collection systems.The industrial process cooling equipment business engineers, designs, manufactures and sells chillers, cooling towers, plant circulating systems and accessories for industrial process applications.Included in corporate and other activity is a subsidiary which engages in the installation of heating, ventilation and air conditioning systems (“HVAC”), but which is not sufficiently large to constitute a reportable segment. Three Months Ended July 31, Six Months Ended July 31, Net sales Piping Systems $ Filtration Products Industrial Process Cooling Equipment Corporate and Other Total $ Gross profit Piping Systems $ Filtration Products Industrial Process Cooling Equipment Corporate and Other ) ) Total $ Income (loss) from operations Piping Systems $ Filtration Products ) Industrial Process Cooling Equipment ) ) Corporate and Other ) Total $ Income (loss) before income taxes Piping Systems $ Filtration Products ) Industrial Process Cooling Equipment ) ) Corporate and Other ) Total $ 4 3. Income taxes.Each quarter, the Company estimates the annual effective income tax rate ("ETR") for the full year and applies that rate to the income (loss) before income taxes in determining its provision for income taxes for the interim periods.The determination of the consolidated provision for income taxes, deferred tax assets and liabilities, and the related valuation allowance requires management to make certain judgments and estimates.As a company with subsidiaries in foreign jurisdictions, the process of calculating income taxes involves estimating current tax obligations and exposures in each jurisdiction as well as making judgments regarding the future recoverability of deferred tax assets.Income earned in the United Arab Emirates (“U.A.E.”) is not subject to any local country income tax.Changes in the estimated level of annual pre-tax income, in tax laws, and changes resulting from tax audits can affect the overall effective income tax rate, which impacts the level of income tax expense and net income.Judgments and estimates related to the Company’s projections and assumptions are inherently uncertain; therefore, actual results could differ materially from projections. The Company’s consolidated ETR was (29.4%) and (17.1%) for the six months ended July 31, 2010 and 2009, respectively.The computation of the projected annual tax rate has been significantly impacted by the change in the mix of the projected income tax free earnings in the U.A.E. versus total projected earnings.The year-to-date ETR was less than the statutory U.S. federal income tax rate, mainly due to the large proportion of income earned in the U.A.E. The Company will continue to review periodically the adequacy of its valuation allowance in all of the tax jurisdictions in which it operates and may make further adjustments based on management’s outlook for continued profits in each jurisdiction. 4. Pension Plan for Hourly-Rated Employees of Midwesco Filter Resources, Inc., Winchester, Virginia.The fair value of the major categories of the pension plan’s investments remained at Level 1. Level 1 market value of plan assets July 31, January 31, Equity securities $ $ U.S. bond market High-quality inflation-indexed bonds issued by the U.S. Treasury and government agencies as well as domestic corporations Real Estate 82 67 Money market fund 34 Total $ $ Three Months Ended July 31, Six Months Ended July 31, Components of net periodic benefit costs Service cost $
